Dore, J.
(dissenting). In view of the fact that each of these four defendants pleaded guilty and co-operated fully with the district attorney in the prosecution of others and in view of the recommendation of the district attorney for leniency made prior to the time that sentence was pronounced and repeated on this appeal, in my opinion the sentence of the defendants Kaufman, Piccolo and Compagno, who were never previously convicted of crime, should be reduced to a term of three months in the Workhouse, as voted by the dissenting justice. Especially is this true since defendant Scheppler, the only defendant who had a prior conviction, received a lesser sentence of sixty days although he too had pleaded guilty to the same charge, and there is nothing in the record before us but the hearsay statement of a probation officer to indicate any lesser degree of actual guilt on Seheppler’s part, namely, a claim that he took the word of the other inspectors that the tally was correct and signed the papers.
No one has argued that frauds in elections should be tolerated and not prosecuted. Here they have been vigorously prosecuted and the offenders tried and convicted. The successful prosecutor himself, both before the trial court and this court, has urged greater leniency in the punishment for the three defendants who have never before been convicted of any crime. Indeed, the district attorney points *1012out that the successful prosecution of frauds in connection with this primary was made all the more effective because these very defendants told the truth and assisted the People in the prosecution.
The judgments of conviction should be modified accordingly.